

	

		II

		109th CONGRESS

		2d Session

		S. 2470

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Craig introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize early repayment of obligations to the Bureau

		  of Reclamation within the A & B Irrigation District in the State of Idaho.

		  

	

	

		1.Short

			 titleThis Act may be cited as

			 the Southern Idaho Bureau of

			 Reclamation Repayment Act of 2006.

		2.Early repayment

			 of A&B Irrigation District construction costs

			(a)In

			 generalNotwithstanding section 213 of the Reclamation Reform Act

			 of 1982 (43 U.S.C. 390mm), any landowner within the A&B Irrigation District

			 in the State (referred to in this Act as the District) may

			 repay, at any time, the construction costs of District project facilities that

			 are allocated to land of the landowner within the District.

			(b)Applicability

			 of full-cost pricing limitationsOn discharge, in full, of the

			 obligation for repayment of all construction costs described in subsection (a)

			 that are allocated to each parcel of land of the landowner in the District, the

			 parcels of land shall not be subject to the ownership and full-cost pricing

			 limitations under Federal reclamation law (the Act of June 17, 1902

			 (32

			 Stat. 388, chapter 1093), and Acts supplemental to and

			 amendatory of that Act (43 U.S.C. 371 et seq.), including

			 the Reclamation Reform Act of 1982 (13 U.S.C. 390aa et seq.).

			(c)CertificationOn

			 request of a landowner that has repaid, in full, the construction costs

			 described in subsection (a), the Secretary of the Interior shall provide to the

			 landowner a certificate described in section 213(b)(1) of the Reclamation

			 Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).

			(d)EffectNothing

			 in this Act—

				(1)modifies any

			 contractual rights under, or amends or reopens, the reclamation contract

			 between the District and the United States; or

				(2)modifies any

			 rights, obligations, or relationships between the District and landowners in

			 the District under Idaho State law.

				

